Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-6 and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The claims are similar to those of allowed application 15/434287, including the limitations therein yet narrower in scope.
As in the parent application, the prior art does not disclose edge devices in a distributed transaction processing network performing a service associated with a payment transaction.

The closest prior art is:

DeLima-2003/0014525 - Method and Apparatus for Policy-Based Packet Classification.
[0018] Network dispatcher 116 is used to route requests to servers, such as edge servers (ESs) 118 and 120, through network 104. These edge servers perform 
When possible, the edge server processes a request without involving the back-end application server.

Dement -2013/0163737 - Systems and Methods of Detecting Communications Fraud
[0023] In yet another example embodiment, a voice-print or other biometric data may be used. When a user initiates a call, the interactive voice response (IVR) system asks for the authentication information. The user may navigate through a menu system. In an example implementation, a SIP-based protocol is used to check the call against the fraud policy. If the call does not meet an element of the fraud policy, then no further authentication is requested and the call is forwarded for normal call processing. If the call does meet an element of the fraud policy, an Identity Management System may be accessed, in which the user's PIN or some other form of authentication information is saved. Alternatively, the call is forwarded to the IVR system, which may 

Liu-2017/0288958 - PROACTIVE INPUT METHOD ENGINE MANAGEMENT FOR EDGE SERVICES BASED ON CROWDSOURCING DATA

[0024] As used herein, an edge server may be a network connected computing device that resides (or is installed) at the periphery of a data communication network. An edge server, for example, may serve as an access point between a data communication network and an endpoint computing device. Such an edge server may relay network service access transactions between, for example, an IME server within a data communication network and an endpoint device. Some edge servers may include computing resources for executing processes for proving network services (e.g., IME services) directly to endpoint devices.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Greg Meyer on 04/28/2021.
The application has been amended as follows: 
1. A payment network for use in distributing services in association with requests involving payment accounts, the payment network comprising:
	multiple edge devices for communicating with at least one customer; and
	at least one internal network device disposed in a first region and coupled to at least one of the multiple edge devices, the at least one internal network device configured to interact with the at least one of the multiple edge devices;
	wherein the at least one of the multiple edge devices is disposed in a second region, different than the first region, and configured, by a load file, to:
		receive a request from a customer related to a payment account, the 	request directed to the at least one internal network device in the first region, the 	request [[and]] including data associated with a region restriction for the second 	region;
		identify at least one service associated with the request and/or the 	payment account;
	in response to identifying the at least one service:
		at least partially perform said at least one service, in lieu of transmitting 	the request to the at least one internal network device in the first region, whereby 	said at least one service is distributed to the edge device in the second region 	consistent with the region restriction;
		append a result of the at least one service to the request; and
		transmit the request, with the result of the at least one service, to an issuer
	associated with the payment account.

6. The payment network of claim 1, wherein the request includes an authorization request consistent with an ISO standard for a payment transaction to said payment
account; [[and]]
	wherein said at least one service includes a fraud protection service associated with the authorization request; and
	wherein the result includes a fraud score.

7. (canclelled).

11. A computer-implemented method for use in distributing services associated with purchase transactions in a payment network, the method comprising:
	receiving, at an edge device of a payment network, from a banking institution, a payment network message, the edge device disposed in a first region associated with a regional restriction on transfer of payment account data included in the payment network message, wherein the edge device is coupled in communication with an internal processing device of the payment network, the internal processing device second different than the first region;
	identifying associated with the payment network message, based on a primary account number (PAN) included in the payment network message;
	in response to identifying the service:
		performing, at the edge device of the payment network, in said first region, 	the identified service, in lieu of transmitting the payment network message to the 	internal processing device in the second 
	and then
		transmitting a reply message, for the received payment network message, 	to the banking institution, the reply message indicative of the performed identified 	service.

13. The computer-implemented method of claim 11, further comprising:
	receiving, at the edge device of the payment network, from a different device of the payment network, a second payment network message; and
	causing the second payment network message to be provided to a different banking institution, without identifying and performing a service, at the edge device of the payment network, for the second payment network message.

14. The computer-implemented method of claim 11, wherein identifying the service associated with the payment network message is further 
in the PAN.

16. The computer-implemented method of claim 11, further comprising accessing at least one data structure associated with the identified service and disposed in the first [[said]] region; and
	wherein performing the identified service includes performing said service based on the access to the data structure disposed in the first [[said]] region.

18. An edge device processor for distributing services consistent with regional restrictions, the edge device processor disposed in a first region and structured, based on at least one load file, to:
	receive an authorization request, from an acquirer included in the first 
	identify at least one service for the transaction, based on a primary account number (PAN) included in the authorization request, 
	in response to identifying the at least one service:
		perform the identified at least one the first 	[[said]] region, in lieu of transmitting the PAN from the authorization request to an 	interval device of a [[the]] payment network in a second first region, thereby abiding by a regional restriction associated with 	said first region and/or the edge device processor;
		appending a result of the at least one service and
		transmit the authorization request with the result 
	payment account identified by the PAN
	

19. The edge device processor of claim 18, wherein the edge device processor is further structured, based on the at least one load file, to transmit an authorization reply
for the transaction, received from the issuer in response to the authorization request, to the acquirer, the authorization reply including the PAN; and
	wherein the edge device processor comprises file 

20. The edge device processor of claim 18, wherein the edge device processor is further structured, based on the at least one load file, to:
	access a data structure disposed in said first region; and
update the edge device processor 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694